Order appealed from, in so far as it denies plaintiff’s motion to vacate the appointment of the guardian ad litem and in so far as it grants defendant’s cross-motion to direct plaintiff to accept service of answer, reversed and the motion to vacate granted and the cross-motion to direct plaintiff to accept service of answer denied. Order affirmed in so far as it denies defendant’s cross-motion to vacate order of publication and to compel plaintiff to accept service of notice of trial. No opinion. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.